Citation Nr: 1540203	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for PTSD with secondary dysthymia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2002 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO continued the Veteran's 50 percent rating for PTSD with secondary dysthymia.  That same month, the Veteran filed a notice of disagreement (NOD) with the April 2012 rating decision.  In July 2013, the RO issued a statement of the case (SOC).  In September 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ), thereby perfecting an appeal as to the increased rating claim.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

For reasons explained below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Veteran underwent a VA mental disorders examination in February 2012.  In April 2012, in tandem with his Notice of Disagreement, the Veteran submitted a statement in which he described a worsening of his PTSD symptoms.  The Veteran described increased problems with sleep, appetite, anger, anxiety, and depression.  He also described an increase in the number of nightmares and flashbacks he experienced.

Additionally, during the June 2015 Board hearing, the Veteran testified that his symptoms had worsened since his VA examination in February 2012.  He described experiencing issues when interacting with other people, such that he had been fired from a job that required interaction with people, and had taken one that was more solitary in nature.  He also described having a strained relationship with his wife and children, having no real friends, and being socially isolated.  

Given the allegations of a possible worsening of the Veteran's PTSD with secondary dysthymia since the last VA examination, the Board finds that further examination to obtain contemporaneous clinical findings responsive to applicable rating criteria is needed to resolve the claim..  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b)(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently includes VA treatment records dated through March 2015; however, there are likely additional, relevant VA treatment records dated since that time that have not been associated with the evidentiary record.  In addition, at the June 2015 hearing, the Veteran testified that he was being treated at the VA Community Based Outpatient Clinic (CBOC)in Hillsboro, Oregon.  The  Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA mental health records dated since June 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any relevant private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ((clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA, prior to adjudicating the claim for a rating in excess of 50 percent for PTSD. In adjudicating the claim on appeal, the AOJ should address whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.  See Hart v. Mansfield, 21 Vet. 505, 509-10 (2007). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran, dated since March 2015, to include treatment records from the Hillsboro CBOC..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating for PTSD that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the evidentiary record.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD with secondary dysthymia by an appropriate mental health professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify and completely describe the extent, frequency, and severity of all current psychiatric symptomatology, to include providing an assessment of the impact of such on the Veteran's occupational and social functioning.  In doing so, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score that represents the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.

Also, based on the examination findings/testing results, and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's PTSD since January 2011 (one year prior to the January 2012 claim for increase); and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability (pursuant to Hart, cited above), is warranted.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

